                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

ROBERT DALE HARRIS,

             Plaintiff,

v.                                  Case No:    2:18-cv-17-FtM-29MRM

KEVIN   RAMBOSK,     in    his
official capacity as Sheriff
of Collier County, Florida,
KASEY        P.         WINGO,
individually,    MICHAEL    D.
CHAPMAN, individually, BRIAN
R.   WIEDEL,    individually,
SCOTT PEPIN, individually,
and       ROSS       ANTHONY,
individually,

             Defendants.



                             OPINION AND ORDER

     This matter comes before the Court on review of defendant

Ross Anthony’s Motion to Dismiss Amended Complaint (Doc. #63) filed

on June 8, 2018.       Plaintiff filed a Response in Opposition (Doc.

#66) on June 21, 2018.       For the reasons set forth below, the motion

is granted.

                                         I.

     This    case   arises    out   of   an   alleged    conspiracy   by   law

enforcement officials of the Collier County Sheriff’s Office (the

CCSO)   to    harass   plaintiff     Robert    Dale     Harris   (Plaintiff).
According to the Amended Complaint1 (Doc. #51): On March 9, 2014,

between the hours of 3:30 A.M. and 4:30 A.M., Plaintiff was a

customer at a McDonald’s located at 8875 Davis Boulevard in Naples,

Florida, and was seated at an outside table.            (Id. ¶¶ 17-18.)

Around that time, Deputy Michael D. Chapman (Defendant Chapman)

arrived at the McDonald’s to assist a McDonald’s customer who had

locked his keys inside of his vehicle. (Id. ¶ 19.) After assisting

that customer with his vehicle, Defendant Chapman            –   who had

encountered Plaintiff in the past – recognized Plaintiff and

threatened to trespass him from the McDonald’s “and any other

business establishment in Naples, whenever he would see him.” (Id.

¶¶ 20-21.)

     Immediately    after   the   encounter   with   Defendant   Chapman,

Plaintiff called the CCSO to report Defendant Chapman’s threat.

(Id. ¶ 22.)   Sergeant Amengual was dispatched to the McDonald’s

and took Plaintiff’s complaint about Defendant Chapman.          (Id.)

     On May 29, 2014, Deputy Ross Anthony (Defendant Anthony)

followed Plaintiff into a Waffle House restaurant located at 3824

Tollhouse Drive in Naples, Florida, and asked Plaintiff to speak

with him outside.    (Id. ¶ 65.)    Plaintiff asked Defendant Anthony

why he was being stopped, but Defendant Anthony “refuse[d] to give


1 Because this lawsuit involves multiple defendants who have each
separately responded to the Amended Complaint, the Court only
recounts the factual allegations relevant to the instant Motion to
Dismiss.


                                    2
him a reason.”        (Id. ¶ 66.)   Plaintiff eventually complied with

Defendant Anthony’s request after Defendant Anthony “threaten[ed]

to pepper-spray [Plaintiff] if he d[id] not step outside . . . .”

(Id.)     Once Plaintiff stepped outside, Defendant Anthony placed

Plaintiff in handcuffs and issued him a trespass warning for the

Waffle House restaurant.      (Id. ¶ 67.)

       While Plaintiff was in handcuffs outside of the Waffle House,

Defendant Anthony walked to the Shell gas station next to the

Waffle House and informed a Shell employee “that he intend[ed] to

issue [Plaintiff] a trespass warning” for the Shell gas station.

(Id. ¶ 68.)    That Shell employee later told Plaintiff “that he did

not     voluntarily    authorize    [Defendant     Anthony]   to   trespass

[Plaintiff], but felt that he had no choice, and did so ‘to keep

the peace’ with [the CCSO].”        (Id. ¶ 69.)   On the Waffle House and

Shell trespass warning reports, Defendant Anthony stated that

Plaintiff “was ‘bothering customers’” at a nearby Circle K gas

station.    (Id. ¶ 70.)     This lawsuit followed.

                                          II.

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”          Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)



                                      3
(citation omitted).        To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”              Id. at 555.        See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                         This requires

“more       than    an   unadorned,       the-defendant-unlawfully-harmed-me

accusation.”          Ashcroft     v.    Iqbal,    556    U.S.         662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare        recitals   of   the    elements       of   a    cause      of    action,

supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.         “Factual allegations that are merely consistent

with    a    defendant’s      liability     fall    short         of    being      facially

plausible.”        Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).            Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                          Iqbal, 556

U.S. at 679.




                                           4
                                          III.

     The Amended Complaint asserts a First Amendment retaliation

claim under 42 U.S.C. § 1983 (Count XVI) against Defendant Anthony

in his individual capacity.         Defendant Anthony argues Count XVI

should be dismissed because he is entitled to qualified immunity.

The Court agrees.

     Qualified      immunity     provides        “complete     protection    for

individual public officials performing discretionary functions

insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person

would have known.”      Sherrod v. Johnson, 667 F.3d 1359, 1363 (11th

Cir. 2012) (quotation omitted).             To be entitled to qualified

immunity, “a government official first must prove that he was

acting within his discretionary authority” when the allegedly

unlawful acts occurred.         Cottone v. Jenne, 326 F.3d 1352, 1357

(11th Cir. 2003).

     Here,    the    Amended     Complaint       clearly     establishes    that

Defendant Anthony was acting within his discretionary authority as

a CCSO sheriff’s deputy.        Thus, the Court next considers whether

qualified immunity is appropriate in this case. Bailey v. Wheeler,

843 F.3d 473, 480 (11th Cir. 2016).

     The Court conducts a two-step analysis to determine whether

qualified    immunity   is     appropriate.        Id.       First,   the   Court

determines whether the facts, viewed in the light most favorable



                                      5
to    Plaintiff,       demonstrate      that     Defendant      Anthony’s      conduct

violated a constitutional right. Id. Second, the Court determines

whether the constitutional right was clearly established at the

time of the alleged violation.             Id.

      To state a First Amendment retaliation claim, “a plaintiff

must demonstrate that (1) he engaged in protected speech; (2) the

defendant's conduct adversely affected the protected speech; and

(3)   a    causal      connection    exists      between    the   speech      and     the

defendant's      retaliatory     actions.”           Bailey,    843   F.3d     at    480.

Defendant Anthony argues that Plaintiff has failed to satisfy the

causal connection element.

      To    establish      a   causal   connection       between      a    plaintiff’s

protected speech and a constitutional violation, the plaintiff

“must     show   that    the   defendant       was   subjectively         motivated    to

discipline       the    plaintiff    for   exercising       his   First      Amendment

rights.”     Moton v. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011)

(quotation and citation omitted).              At the motion to dismiss stage,

the     subjective      motivation      requirement        is   satisfied      if     the

plaintiff identifies a sequence of events from which a retaliatory

motive can be inferred.         Smith v. Fla. Dep't of Corr., 375 F. App'x

905, 911 (11th Cir. 2010).

      Here, the Court finds that Plaintiff has failed to allege

sufficient facts to satisfy the causal connection element.                          While

Plaintiff contends that Defendant Anthony unlawfully threatened to



                                           6
issue trespass warnings to Plaintiff on May 29, 2014 in retaliation

for Plaintiff’s complaint to Sergeant Amengual about Defendant

Chapman,    the   Amended     Complaint   alleges   no    facts   plausibly

indicating that Defendant Anthony was even aware of Plaintiff’s

complaint   to    Sergeant    Amengual.    The    Court   therefore     finds

Plaintiff has failed to sufficiently allege that Defendant Anthony

was   “subjectively     motivated    to   discipline      [Plaintiff]    for

exercising his First Amendment rights.”          Moton, 631 F.3d at 1341;

Abella v. Simon, 482 F. App'x 522, 523 (11th Cir. 2012) (noting

that the plaintiff failed to satisfy the causal connection element

when the complaint merely alleged that the defendant “might have

had   knowledge”      about    the   plaintiff’s     protected    speech).

Accordingly, Plaintiff has not stated a legally sufficient First

Amendment retaliation claim.

      Because Plaintiff has failed to plausibly allege a First

Amendment violation, Defendant Anthony is entitled to qualified

immunity. See Williams v. Bd. of Regents of Univ. Sys. of Georgia,

477 F.3d 1282, 1300 (11th Cir. 2007) (“If a defendant asserts a

qualified immunity defense in a Rule 12(b)(6) motion to dismiss,

the court should grant qualified immunity if the plaintiff's

complaint fails to allege a violation of a clearly established

constitutional or statutory right.”).            Count XVI is therefore

dismissed without prejudice.




                                     7
    Accordingly, it is now

    ORDERED:

    1.   Defendant’s Motion to Dismiss Amended Complaint (Doc.

#63) is GRANTED.

    2.   Count XVI against defendant Ross Anthony is DISMISSED

WITHOUT PREJUDICE.

    3.   Plaintiff may file an amended Count XVI within FOURTEEN

(14) DAYS of this Opinion and Order.

    DONE AND ORDERED at Fort Myers, Florida, this ___18th___ day

of October, 2018.




Copies: Counsel of record




                                8
